

117 HR 407 IH: Responsible Climate Action and American Competitiveness Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 407IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. McCaul (for himself, Mr. Burchett, Mrs. Wagner, Mr. Chabot, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require a notification relating to the nationally determined contribution of the United States prior to any submission with respect to such contribution under article 4 of the Paris Agreement, and for other purposes.1.Short titleThis Act may be cited as the Responsible Climate Action and American Competitiveness Act.2.FindingsCongress finds the following:(1)The United States is a world leader in addressing climate change risks through private sector-led innovation and technological advancement.(2)The United States Energy Information Administration estimates that United States energy-related carbon dioxide emissions, since peaking in 2007, have declined by an average of 1.3 percent per year, starting well before the United States became a party to the Paris Agreement. This decline brought greenhouse gas emissions to their lowest levels since 1992.(3)Nuclear energy accounts for nine of the ten highest-generating power plants in the United States, and produces one-third the carbon dioxide emissions of current solar technologies.(4)According to the International Energy Agency (IEA), in terms of carbon dioxide emissions, the United States has conducted the largest absolute decline among all countries since 2000.(5)President Obama unilaterally joined the Paris Agreement without involving Congress, without consulting outside stakeholders such as energy companies, and without conducting a cost-benefit analysis, including an analysis of how a United States nationally determined contribution (NDC) would impact competitiveness with countries like the People’s Republic of China (PRC) that threaten United States national and economic security.(6)A report prepared by NERA Economic Consulting in 2017 found that meeting the commitments President Obama made as part of the Paris Agreement could reduce the United States gross domestic product by $250,000,000,000 and eliminate 2,700,000 jobs by 2025.(7)Despite being the world’s second largest economy, the PRC was permitted to be classified as a developing country for purposes of the Paris Agreement and abused this classification when making its NDC under the Paris Agreement.(8)The PRC is the world’s largest emitter of greenhouse gases, and according to the NDC submitted by the Chinese Communist Party, it will continue raising emissions until 2030.(9)On September 22, 2020, CCP General Secretary Xi Jinping announced his intention for China to become carbon neutral by 2060, a full decade later than the 2050 target date committed to by other major economies.(10)According to the IEA, coal-fired power plants were the single largest emitter of carbon dioxide in 2018. China has dedicated over $50,000,000,000 through the Belt and Road Initiative to developing coal projects across 150 countries in the past seven years, signaling a lack of genuine intent to combat climate change.(11)During Paris negotiations, then-Secretary of State John Kerry acknowledged that even if all the developed world, which in this context does not include China, cut carbon dioxide emissions to zero, it would not offset the emissions coming from the rest of the globe.3.Congressional notification with respect to the Paris agreement(a)In generalThe President shall notify Congress not fewer than 30 days prior to submitting, pursuant to article 4 of the Paris Agreement, any nationally determined contribution (NDC) on behalf of the United States.(b)Matters To be includedThe notification required by subsection (a) shall include the following:(1)A detailed economic justification of the NDC.(2)A cost-benefit analysis of the NDC.(3)An analysis of the NDC’s anticipated effect on global carbon dioxide emissions.(4)A description of how the United States will utilize numerous energy sources, including but not limited to nuclear, fossil fuel, and renewable technologies, to achieve the NDC.(5)A description of how the NDC will promote availability of diversified energy supplies and a well-functioning global market for energy resources, technologies, and expertise for the benefit of the United States and United States allies and trading partners.(6)An analysis of the NDCs submitted with respect to the Paris Agreement by the Government of the People’s Republic of China and the Government of the Russian Federation, the anticipated effects on their respective domestic carbon dioxide emissions, and the anticipated effects on their respective global competitiveness.(7)A description of how the NDC will support United States efforts to counter malign Chinese and Russian influence and domination over energy supply chains.(8)A description of how the NDC will support United States international efforts to alleviate energy poverty.(9)A description of how the NDC will impact United States global economic competitiveness.(10)A description of how the NDC will impact United States national security interests.(c)Congressional reviewAny NDC submitted pursuant to article 4 of the Paris Agreement shall be treated as a rule for the purposes of chapter 8 of title 5, United States Code (commonly known as the Congressional Review Act).